PER CURIAM.
We reverse on the authority of State v. Roland, 577 So.2d 680 (Fla. 4th DCA 1991). *183In Roland, we held that section 893.-13(l)(e), Florida Statutes does not apply to kindergartens or preschools. Since appellant was arrested and charged with violation of section 893.13(l)(e) by delivering cocaine within 1,000 feet of a kindergarten/preschool, the trial court erred in denying appellant’s motion for judgment of acquittal. Upon remand, the trial court is directed to vacate the judgment of conviction, dismiss the petition and discharge appellant on the charged violation of section 893.13(l)(e).
REVERSED AND REMANDED.
DELL, GUNTHER and POLEN, JJ., concur.